Citation Nr: 0612697	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In December 2003, the veteran testified at a hearing before 
the undersigned.  The transcript of that hearing is of 
record.  This case was remanded for additional development in 
August 2004.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in August 1994.  The veteran did not appeal this 
decision.  

2.  Evidence received since the August 1994 rating decision 
that pertains to the veteran's claim for PTSD is new and 
material. 

3.  The veteran does not have PTSD as the result of disease 
or injury during active service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

2.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The veteran first claimed service connection for PTSD in 
November 1993, this claim was denied by an August 1994 rating 
decision, and the veteran did not appeal.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the August 
1994 rating decision is final. 

At the time of the 1994 decision, the record included service 
medical records, which did not contain any diagnosis of PTSD; 
VA outpatient treatment records dated in 1993 and 1994, as 
well as a July 1994 report of VA examination.  Although this 
evidence revealed that the veteran had received mental health 
treatment and various psychiatric diagnoses, the record did 
not include any medical evidence that the veteran had PTSD or 
any evidence showing a nexus between his alleged PTSD and his 
claimed in-service stressor of being attacked by Okinawa 
citizens. 

Since August 1994, potentially relevant evidence received 
includes the veteran's service personnel records showing 
service from July 1966 to November 1968 as well as instances 
of disciplinary action, VA and private treatment records 
showing diagnoses of PTSD, VA psychiatric examination reports 
showing a diagnosis of PTSD, the veteran's December 2003 
Travel Board hearing transcript which includes his statements 
regarding in-service stressors allegedly responsible for his 
current mental state, and a January 2004 statement from a 
fellow service member which reflects that the fellow service 
member did not witness the alleged attack on the veteran but 
heard about it from other personnel and delivered food to the 
veteran in his barracks because he was unable to walk.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Although the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations revised the definition of what 
constitutes new and material evidence, this only concerns 
petitions to reopen that were filed on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a) (2004).  Here, the veteran's 
petition to reopen his claim was received on August 16, 2001.  
Thus, the former definition of new and material evidence 
applies.  Prior to August 29, 2001, new and material evidence 
was evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim was previously denied on the basis that 
the veteran did not have PTSD.  Accordingly, for evidence to 
be new and material in this matter, it would have to tend to 
show that the veteran has a diagnosis of PTSD. 

The veteran's VA and private mental health treatment records 
show treatment for PTSD and his July 2002 report of VA 
psychiatric examination includes a diagnosis of PTSD.  
Presuming the credibility of this evidence, it is sufficient 
to reopen the claim.

Accordingly, the Board finds that the evidence received 
subsequent to August 1994 is new and material and serves to 
reopen the claim for service connection for PTSD.  The Board 
can, at this point, now adjudicate the reopened claim, as the 
RO also reopened the claim and considered it on the merits in 
the rating decision on appeal. 

The laws and regulations concerning service connection are 
discussed above.  Initially, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced certain events during service.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The pertinent questions in this case are whether there is 
competent medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) and whether a link has 
been established by medical evidence between the current 
symptoms and the claimed in-service stressor.

The preponderance of the medical evidence does not reflect 
diagnosis of PTSD in accordance with VA's regulation.  The VA 
records, to include a July 17, 2002, report of "RO 
examination," show complaints by the veteran of nightmares, 
flashbacks, some intrusive recollections, difficulty with 
concentration, anger, and discomfort in crowds.  The 
diagnoses, however, were made based on the veteran's 
complaints and not based on any specific in-service event(s) 
as required by VA regulation.  See 38 C.F.R. § 3.304(f) and 
38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the 
criteria in the DSM-IV).  There is no competent medical 
evidence which the Board would give any probative weight 
providing a diagnosis of PTSD based on the veteran's alleged 
stressful incidence.  

Moreover, a July 18, 2002, report of neuropsychology, which 
reflects that the veteran underwent psychological testing, 
concluded that, while not incompatible with a PTSD diagnosis, 
the veteran's present psychological evaluation suggests other 
psychiatric diagnoses may play a role in his presentation.  
As for the specific episode reported by the veteran, the 
examiner noted that there was no indication in the extensive 
records of acute medical or psychological symptoms at the 
time of the veteran's Okinawa service.  Rather, the examiner 
noted typical medical problems and treatments of a 
nontraumatic nature in the military medical record.  This 
examination report provides highly probative evidence which 
is against the veteran's claim.

If VA doubts the sufficiency of a stressor underlying a 
diagnosis of PTSD, the duty to assist requires that a medical 
opinion be obtained on this point.  Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  The Board must rely on independent 
medical evidence to support its opinions.  It is for this 
reason that the veteran was provided a VA examination.  Both 
examiners reviewed the veteran's claims file and neither 
provided a diagnosis of PTSD with supporting analysis as to 
PTSD and any incident of service. 

The Court has noted that just because a physician or other 
health professional accepted appellant's description of his 
Vietnam experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence.  

In this case, notwithstanding the diagnoses of PTSD in the VA 
and private treatment records and the July 17, 2002, VA 
examination report, the Board finds the opinions of the July 
18, 2002, VA examiner to be more persuasive.  The examiner 
conducted a longitudinal review of the medical evidence and 
provided a rationale for his conclusion, unlike the remaining 
medical evidence which merely reflects diagnoses of PTSD with 
no underlying explanation or suggestion that it is related to 
the veteran's period of active duty service.  

Having concluded that the preponderance of the medical 
evidence does not establish that the veteran has PTSD based 
on any specific in-service event(s) as required by VA 
regulation, it is not necessary to address the claimed 
stressor.  The Board notes, however, that the in-service 
stressor could not be verified.  

The veteran's service records are silent with respect to this 
incident and, although a fellow service member provided a 
statement recalling that he had heard of this incident from 
other personnel, he stated that he did not personally witness 
this event and efforts to contact him were unsuccessful.

The Board finds that further efforts to confirm this 
stressor, based on a review of all records in this case as 
well as a review of the veteran's many statements in this 
claim regarding this stressor is totally unwarranted. 
  
The veteran's PTSD claim is based on an in-service personal 
assault, and in such situations, it is not unusual for there 
to be an absence of service records documenting the events 
the veteran has alleged.  Therefore, evidence from sources 
other than the veteran's service records may corroborate an 
account of a stressor incident.  See, e.g., Patton v. West, 
12 Vet. App. 272, 277 (1999).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R.  § 3.304(f)(3).  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. Id. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. Id. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

In this case, the veteran has indicated an assault has 
occurred, but on several occasions has been unable to 
remember the month the assault occurred, providing no basis 
for further development of this case.  Post-service medical 
records clearly indicate a medical history that is much more 
focused on the veteran's long history of drug abuse than any 
stressor in service, providing more evidence against this 
claim and clearly not supporting further development of this 
case by the Board.  

The veteran's statements to his health care providers and the 
VA from the date the veteran left service are found not 
consistent.  For example, the veteran's medical history shows 
a long history of drug abuse in which he make no reference to 
his problems in service.  It is generally only when he begins 
seeking money from the VA for PTSD that he begins to cite the 
assault.  Because of these inconsistencies, the Board finds 
that the probative value of his allegations is compromised.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  The provisions cited 
above recognize that personal assault such as here alleged 
can often be established only by secondary evidence and the 
inferences that can be drawn therefrom.  However, service 
connection may not be predicated on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  Precisely because service connection may not 
be based on conjecture, it is important that the factors 
enumerated above not have alternative explanations (such as a 
long history of drug and alcohol abuse) or be subject to 
significant questions of credibility.  The factors addressed 
in above suggest a change in behavior without rational 
alternative explanations, which is not found in this case.  
Otherwise, establishing the existence of the claimed stressor 
is inevitably an exercise in speculation.  Thus, the factors 
set forth above contemplate changes in behavior roughly 
contemporaneous with the claimed incident such as to indicate 
the actual occurrence of the stressor.  

Accordingly, the claim is denied as there is no competent, 
persuasive evidence that the veteran has PTSD as a result of 
his military service.  For the reasons discussed in more 
detail above, the Board concludes that the evidence against 
the claim is more probative and of greater weight and, based 
on this evidence, finds as fact that the veteran does not 
have a valid diagnosis of PTSD.  There is no benefit of the 
doubt that could be resolved in favor of the veteran. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran, as well as by the statement of the case and the 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to reopen and substantiate his 
claim and explained what evidence VA was obligated to obtain 
or to assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the October 2002 statement of the case includes the 
text of the regulation that implements the statutory notice 
and assistance provisions as well as the new and material 
evidence provisions.  Finally, the Board notes that initial 
notice was provided in October 2001, prior to the rating 
decision on appeal and, on page two, essentially asks for any 
evidence which would support his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in Kent v. Nicholson, No. 04-181, 
which held that, with respect to the content of the notice 
requirement for reopening claims, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish his entitlement to the underlying claim for the 
benefit sought.  Review of the claims file reflects that the 
October 2001 letter complied with this requirement.  
Specifically, the October 2001 letter notified the veteran 
that his claim had been previously denied and explained the 
requirement for new and material evidence to reopen this 
claim.  This letter also enumerated for the veteran what 
information or evidence VA needed from him to substantiate 
his claim.  See Kent v. Nicholson, No. 04-181 (March 31, 
2006).  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In any event, the claim was reopened.

Additionally, prior to the decision in Kent, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In light of the denial of 
service connection, additional notice regarding these points 
are rendered moot. 

Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran. 

In the present appeal, by way of letters dated in October 
2001, August 2004, and March 2005 as well as the August 2004 
Board remand, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim.

With respect to the duty to assist, the RO has obtained 
service medical and personnel records, post-service VA and 
private treatment records, and VA examination reports.  In 
addition, the veteran provided hearing testimony before the 
undersigned Veterans Law Judge, and the Board remanded this 
case to the RO to fulfill the duty to assist.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.

Service connection for PTSD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


